Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Jeremy Fontanez, a federal prisoner, appeals the district court’s orders granting relief on his 28 U.S.C. § 2241 (2012) petition and affirming his right to withdraw from the Inmate Financial Responsibility Program at any time, and denying his motion to. clarify. We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED